OPINION
MORRISON, Judge.
This is an appeal from an order revoking probation.
Appellant was convicted of felony theft on March IS, 1968; his punishment was assessed at ten (10) years and he was placed on probation. Among the conditions of probation were that he:
“(a) Commit no offenses against the laws of this or any other State or of the United States . . .”
“(d) . . .”
“(j) • • •”
"(k) • • •”
On April 16, 1970, the State filed a motion to revoke appellant’s probation alleging he violated the following probationary conditions:
“. . . Commit no offenses against the laws of this or any other State or of the United States . . . (D) . . (j) . . . (k) . . . .”
The State in its brief concedes that the evidence is insufficient to support the revocation under paragraphs (d), (j) and (k). We must, therefore, determine if the evidence is sufficient to support the order of revocation under paragraph (a).
The State offered no proof in support of (a).
Appellant testifying in his own behalf admitted on cross-examination that he had been convicted of a misdemeanor offense of carrying a prohibited weapon on March 2, 1970 and that he was arrested for such offense which had occurred during the term of his probation on February 20, 1970.
Appellant’s admissions are sufficient to sustain the revocation of appellant’s probation. Sasueda v. State, Tex.Cr.App., 476 S.W.2d 289.
Accordingly, the judgment is affirmed.
ROBERTS, J., not participating.